Citation Nr: 1713132	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  07-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of pneumonia. 

2. Entitlement to service connection for chronic objective pulmonary disease (COPD). 

3. Entitlement to service connection for chronic bronchitis. 

4. Entitlement to service connection for emphysema. 

5. Entitlement to service connection for heart disease. 

6. Entitlement to service connection for arthritis of the right leg. 

7. Entitlement to service connection for arthritis of the left leg. 

8. Entitlement to service connection for multiple joint arthritis. 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Appellant, and D.B.


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1965 to May 1965.  The Veteran died in May 2012, and the Appellant is the Veteran's widow.  She has been substituted for the Veteran to pursue this appeal in July 2013. 38 U.S.C.A. § 5121A (West 2014). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board previously remanded these claims in October 2013 and April 2012. 

In October 2011, the Veteran and Appellant testified at a travel board hearing before a Veterans Law Judge on the issues listed on the title page.  However, the Veterans Law Judge that presided over that hearing is no longer employed at the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2016).  Therefore, in February 2017, the Board sent the Appellant a letter informing her of this and offering her another hearing before a Veterans Law Judge who will ultimately decide this appeal.  In her March 2017 response, the Appellant indicated that she did not wish to appear at another Board hearing and wanted the case considered on the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

The Board previously remanded this claim in October 2013.  At that time, the Board found that the Veteran served under honorable conditions, and basic eligibility for benefits was established.  The Board instructed the RO to notify the Appellant the requirement necessary to substantiate the claims and assist her in obtaining evidence that she identifies.  In addition, the Board directed the RO to readjudicate the claims based on all of the evidence of record.  However, there is no documentation in the record that indicates that the RO readjudicated the claims before the file was certified to the Board.  Because the Board's prior remand directives have not been complied with, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims.  If any decision is adverse to the Appellant issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


